Citation Nr: 1741974	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  15-18 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a right knee disability.  

5.  Entitlement to service connection for obstructive sleep apnea (OSA).

6.  Entitlement to a rating in excess of 30 percent for depression.

7.  Entitlement to a compensable rating for migraine headaches.   


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a three rating decisions of the VA RO.  A July 2013 rating decision declined to reopen the claim for service connection for a back disability, denied the claim for service connection for a right knee disability, and granted service connection for depression with an initial 30 percent rating.  A July 2014 rating decision denied service connection for OSA.  A March 2016 rating decision granted service connection for migraine headaches with an initial noncompensable rating.  

The Board notes that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In the instant case, however, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU because it is not suggested that the Veteran is unable to obtain or maintain substantially gainful employment as a result of his depression or migraine headaches.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a back disability, a right knee disability, and OSA are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2009 rating decision declined to reopen the claims for service connection for a back disability and a right knee disability.  

2.  The evidence received since the January 2009 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for service connection for a back disability and a right knee disability.

3.  The Veteran's depressive disorder is manifested by symptoms producing no more than occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.

4.  The Veteran's migraine headaches have not resulted in characteristic prostrating attacks.  


CONCLUSIONS OF LAW

1.  The January 2009 rating decision declining to reopen the claims for service connection for a back disability and a right knee disability is final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  New and material evidence has been received sufficient to reopen the claims of entitlement to service connection for a back disability and right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

3.  The criteria for a rating in excess of 30 percent for depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9435 (2016).

4.  The criteria for a compensable rating for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board is reopening the Veteran's claims of entitlement to service connection for a back disability and a right knee disability.  As such, the Board finds that any error related to VA's duties to notify and assist is moot with respect to these claims.  

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In the instant case, the Veteran was provided with all appropriate notification in March 2012 and May 2014.  The Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Thus, adjudication of the Veteran's claims at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records have been obtained, to the extent they were both identified and available.  The Veteran has been provided with examinations addressing his claimed disabilities.  The Board finds that the examiners reviewed the Veteran's claims file and past medical history, noted his current complaints, and rendered appropriate opinions consistent with the remainder of the evidence of record.  The Board finds that the medical evidence of record is adequate for the purpose of rendering a decision.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran declined the opportunity to present testimony before the Board.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

New and Material Evidence

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2016).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2014); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016); Smith v. West, 12 Vet. App. 312 (1999).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran's claims of entitlement to service connection for a back disability and a right knee disability were last denied in a January 2009 rating decision, which found that the Veteran had not submitted new and material evidence supporting a link between the Veteran's claimed disabilities and his service-connected disabilities.  The Veteran did not appeal the January 2009 rating decision, no evidence was received within one year of the January 2009 rating decision, and no new service records have been submitted.  Therefore, the January 2009 rating decision is final.  

Since January 2009, additional medical evidence has been added to the record, including the March 2016 statement of an examiner, suggesting that the Veteran's back pain was related to his service-connected depression.  The Veteran has additionally submitted medical evidence, including the August 2012 statement of a private clinician, suggesting that the Veteran's right knee disability was aggravated by his service-connected left knee disability.  

That evidence is new because it has not previously been submitted to VA.  Regarding the materiality of the newly-submitted evidence, the Veteran's previous claims for service connection were denied because the evidence did not demonstrate a connection between the Veteran's back disability and his right knee disability on the one hand, and a service-connected disability on the other hand.  The newly-submitted evidence relates to an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received, and acknowledging the "low" threshold for determining whether new and material evidence has been submitted, the claims for service connection for a back disability and a right knee disability are reopened.

Increased Ratings Generally

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2016).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2016); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability or the same manifestations of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2016).

Increased Rating for Depression

The Veteran contends that his depression warrants a rating in excess of 30 percent.  

Under the General Rating Formula for Mental Disorders, in pertinent part, a 30 percent rating applies to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9435.  

A 50 percent rating applies to occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating applies to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned when a psychiatric disorder causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.  

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016).  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130 (2016).  While a GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning a disability rating.  VAOPGCPREC 10-95.  

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.130 (2016).  

Turning to the facts in this case, the Veteran filed his underlying claim of entitlement to service connection for an acquired psychiatric disorder in March 2012.  In March 2012, Dr. Jabbour, a private clinician, noted the Veteran's complaints of difficulty with focusing and inability to have loving feelings for those close to him.  The Veteran was noted to have an anxious and depressed affect and mood.  The Veteran denied having hallucinations, suicidal ideation, or homicidal ideation.  Testing showed problems with visual-spatial executive functioning, delayed recall, and language.  The Veteran otherwise related well, and his thought process was goal-directed and logical.  Dr. Jabbour noted that the Veteran had worked in the insurance industry since 1987, sometimes as an independent contractor, and sometimes as an employee.  The Veteran reported that he had been married to his current spouse since September 1999, and he had a seven-year old child from the marriage.  Dr. Jabbour assigned the Veteran a GAF score of 45.  

The Veteran underwent a psychiatric examination in April 2013, at which time the examiner diagnosed the Veteran with depressive disorder, with numerous depressive symptoms of "mild severity".  The Veteran indicated that he had problems sleeping and woke up to three times nightly.  The Veteran described having mildly depressive symptoms, such as decreased concentration and focus, feeling less outgoing, and feeling sad.  

The Veteran indicated that his relationships with his siblings were improving, and he spoke with one of his sisters occasionally.  The Veteran married his current spouse in September 1999, and they had an 8-year old daughter with whom the Veteran had a "great" relationship.  The Veteran indicated that he had a "good" relationship with a son from a previous relationship, and they spoke about once a week.  The Veteran spoke with a daughter from a previous relationship two to three times a week, and he spoke with another son from a previous relationship once a week.  The Veteran stated that he experienced "some difficulty" interacting with other people.  

The Veteran reported that he had worked with an independent insurance group since 2007.  The Veteran maintained his own insurance company and worked approximately 60 hours weekly.  The Veteran indicated that he got along well with his coworkers and supervisors "if they got along with [him]", though he also indicated that he had experienced "some friction" with others at work.  On a typical day, the Veteran indicated that he woke at 6:00AM, showered, dressed, ate breakfast, and either took his daughter to school or went straight to the office.  The Veteran was "in and out" of the office all day, and typically returned home at 8:00PM.  The Veteran did chores and went to bed sometime between 10:00PM and midnight.  

The examiner found that the Veteran's hygiene and grooming were fair.  The Veteran's speech was normal, and he was alert, attentive, and oriented.  The examiner thought that the Veteran had difficulty with concentration at times.  The Veteran's memory was normal, and his thought processes were normal.  The Veteran had no delusions or hallucinations.  The Veteran indicated that his mood was nervous.  While the Veteran had experienced passing thoughts of suicide one month earlier, the Veteran indicated that his religious beliefs prevented him from acting on such thoughts.  The examiner found that the Veteran suffered from a depressed mood, chronic sleep impairment, and flattened affect.  

The examiner found that the Veteran's symptoms resulted in occupational and social impairment due to mild or transient symptoms that decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner assigned the Veteran a GAF score of 70.  

In November 2013, the Veteran complained of anxiety, difficulty sleeping, mood swings, and depression.  The Veteran indicated that he was attending church more frequently, and he lived with his spouse and daughter.  The clinician assigned the Veteran a GAF score of 60.  In August 2014, the Veteran indicated that he had sold his insurance agency and worked for the new owners.  The Veteran indicated that his marriage was "solid".  In December 2014, the Veteran reported that he had been sleeping better, and he experienced fewer nightmares.  The Veteran complained of difficulty with memory.  

Turning to an analysis of these facts, the Board concludes that the evidence of record does not show that the Veteran has occupational or social impairment consistent with a rating greater than 30 percent.

With regard to the Veteran's occupational impairment, the Veteran has not at any time shown the total occupational impairment that is associated with a 100 percent disability rating, the occupational impairment with deficiencies in most areas that is associated with a 70 percent disability rating, or the occupational impairment with reduced reliability and productivity that is associated with a 50 percent disability rating.  

In support of this finding, the Board notes that the Veteran has been employed since filing his claim, working as both an independent insurance agent and as an employee after selling his company.  Furthermore, clinicians have otherwise consistently found the Veteran to be able to handle money, pay bills, and manage his own financial affairs.  No clinician has found the Veteran to be occupationally impaired to the degree contemplated by a 50 percent disability rating or greater.  Indeed, upon review of the evidence, in April 2013, an examiner found that the Veteran had occupational impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  This summation of the Veteran's symptoms is most consistent with a 30 percent evaluation.  

Similarly, with regard to the Veteran's social impairment, the Veteran has not at any time shown the total social impairment that is associated with a 100 percent disability rating, the social impairment with deficiencies in most areas that is associated with a 70 percent disability rating, or the social impairment with reduced reliability and productivity that is associated with a 50 percent disability rating.  

In support of this finding, the Board notes that the Veteran has been married to his spouse and lived with her throughout the course of the appeal.  The Veteran has consistently reported enjoying close relationships with his spouse and children, and he has been an active participant at his church.  While the Veteran endorsed having symptoms such as difficulty feeling close to others in March 2012, the Board cannot find that this subjective report of symptoms actually resulted in a diminishment in the Veteran's social functioning.  Furthermore, the Veteran did not complain of such symptoms at any other time.  No clinician has found the Veteran to be socially impaired to the degree contemplated by a 50 percent disability rating or greater.  In April 2013, an examiner found that the Veteran had social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  This summation of the Veteran's symptoms is most consistent with a 30 percent evaluation.  

To the extent the Veteran has shown certain symptoms associated with ratings greater than 30 percent, the Board, upon review of the Veteran's entire symptom picture, cannot find that such symptoms resulted in functional impairment sufficient to justify a greater rating.  For example, the Board notes that suicidal ideation is a symptom associated with a 70 percent rating.  In April 2013, the Veteran endorsed having passing thoughts of suicide, but he indicated that he would not act on such thoughts.  The Board cannot find that such passing thoughts result in a functional impairment.  Similarly, while the Veteran may have complained of disturbances of motivation and mood and impaired memory, the evidence otherwise indicates that the Veteran, throughout the appeal, maintained close relationships with others and maintained his position in insurance sales.  In other words, while the record arguably shows the presence of certain symptoms that are associated with greater ratings, these symptoms have not contributed to a degree of occupational and social impairment consistent with a rating greater than 30 percent.  

In making this determination, the Veteran's GAF scores, ranging from 45 to 70, have been considered.  The Board finds that these scores, which are reflective of mild to serious symptoms, and particularly when considered along with the symptoms contained in the associated clinical reports, are consistent with the currently-assigned 30 percent disability rating.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 30 percent for depression.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Migraine Headaches

The Veteran contends that his migraine headaches warrant a compensable rating.  

The Veteran's headache disability has been evaluated under Diagnostic Code 8100, applicable to migraine headaches.  Under this Diagnostic Code, migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  Migraines with characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  Migraines with characteristic prostrating attacks averaging one in 2 months over the last several months warrant a 10 percent rating.  Migraines with less frequent attacks warrant a noncompensable rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

The term "prostrating attack" is not defined in regulation or case law.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999) (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  However, prostration is otherwise defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).

Turning to the facts in this case, the Veteran filed his underlying claim of entitlement to service connection in October 2013.  In October 2013, the Veteran indicated that he was experiencing headaches twice weekly, with each headache lasting for approximately 20 minutes.  The Veteran indicated that he sat down and rested during his headaches.  In November 2013, the Veteran complained of a low-level headache.  In May 2014, the Veteran indicated that while he was still experiencing headaches, they were of diminished intensity.  In a later record from May 2014, the Veteran denied experiencing headaches.  In August 2014, a clinician noted that the Veteran had stopped taking a certain medication that was causing headaches.  In February 2015, April 2015 and May 2015, the Veteran indicated that he had a headache.   

The Veteran underwent a VA examination in February 2016, at which time the examiner diagnosed the Veteran with migraine headaches.  The examiner noted that the Veteran experienced light sensitivity in association with his headaches.  The Veteran's headache pain typically lasted less than one day at a time.  The examiner found that the Veteran did not experience characteristic prostrating attacks of migraine headache pain.  The Veteran indicated that when he suffered from headaches at work, he took medications and went home to rest in a dark room.  

In September 2016, the Veteran indicated that he experienced migraine headaches "on and off" up to three times monthly.  The Veteran had to take Naproxen and sleep in a dark room to improve his symptoms.  In a January 2017 pre-anesthetic evaluation, the Veteran indicated that he experienced migraine headaches twice monthly.  

Turning to an evaluation of these facts, a compensable rating of the Veteran's migraine headache disability requires the presence of "characteristic prostrating attacks".  The Board cannot find that the medical evidence supports a finding that the Veteran's headaches have resulted in the extreme exhaustion or powerlessness that characterizes prostration.   At worst, the Veteran has complained of periodic headache symptoms that require him to rest in a dark room.  The Board finds that the simple need to rest in order to alleviate headache symptoms is not consistent with a finding of "extreme exhaustion or powerlessness".  No clinician has described the severity of the Veteran's headache symptoms using such terms.  Furthermore, the February 2016 examiner found that the Veteran had not experienced characteristic prostrating attacks of migraine headache pain.  

In sum, the Board finds that a compensable rating for migraine headaches is unwarranted at any time.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for a back disability is reopened, and the appeal is allowed to that extent only.

The claim for service connection for a right knee disability is reopened, and the appeal is allowed to that extent only.

A rating in excess of 30 percent for depression is denied. 

A compensable rating for migraine headaches is denied.   


REMAND

With respect to the Veteran's claim for service connection for a back disability, in April 2013, an examiner opined that it was less likely than not that the Veteran's back disability was related to his service-connected left knee disability.  The examiner did not, however, opine as to whether the Veteran's service-connected left knee disability aggravated his back disability.  Furthermore, the Board notes that in February 2016, an examiner suggested that the Veteran's back disability might relate to his service-connected depression.  Accordingly, the AOJ should obtain an additional opinion addressing the likely etiology of the Veteran's back disability, to include whether it was caused or aggravated by the Veteran's service-connected disabilities.  

With respect to the Veteran's claim for service connection for a right knee disability, while the Veteran primarily claims that his right knee disability is related to his service-connected left knee disability, the evidence of record otherwise contains evidence suggesting that the Veteran had a right knee injury that preexisted service and that he had an in-service injury to the right knee.  While the record contains a number of opinions addressing whether the Veteran's right knee disability is related to his left knee disability, examiners have not addressed whether the Veteran's right knee disability clearly and unmistakably preexisted service, and if so, whether the right knee disability clearly and unmistakably was not aggravated during service.  Furthermore, examiners have not addressed whether the Veteran's right knee disability is directly related to his in-service complaint of right knee pain.  Lastly, the April 2013 examiner did not adequately address whether the Veteran's right knee disability had been aggravated by his service-connected left knee disability.  Accordingly, the AOJ should obtain an additional opinion addressing the likely etiology of the Veteran's right knee disability.  

With respect to the Veteran's claim for service connection for OSA, the Veteran underwent a VA examination in May 2016, at which time the examiner found that it was less likely than not that the Veteran's OSA was related to his service-connected depression.  As a rationale for this opinion, the examiner noted, in part, that the medical literature supported a connection between central sleep apnea and posttraumatic stress disorder, there was "no literature" to support a connection between OSA and depression.  

The Board notes that the Veteran, in February 2015, submitted an article entitled "Association of Psychiatric Disorders and Sleep Apnea in a Large Cohort" that indicated that there was a significant association between the psychiatric disorders (specifically depression) and obstructive sleep apnea.  The May 2016 examiner did not reconcile the statement that there was "no literature" to support a connection between OSA and depression with the seemingly contrary findings of the article.  Furthermore, the examiner did not address the December 2014 of Dr. Jabbour suggesting a connection between OSA and an acquired psychiatric disability.  Accordingly, the AOJ should obtain an additional opinion addressing the likely etiology of the Veteran's OSA.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Solicit the following opinions from a VA orthopedist.  If the examiner determines that a physical examination of the Veteran is required in order to render the following opinions, such an examination should be scheduled.  After reviewing the Veteran's claims file, the examiner should address the following questions exactly as they are phrased below.  A complete rationale for each opinion offered must be provided.

A) With respect to a back disability, is it at least as likely as not (that is, a probability of 50 percent or greater) that a back disability was caused or aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) by his service-connected left knee disability or his service-connected depression?

B) With respect to a right knee disability, did the right knee disability clearly and unmistakably (that is, obviously or manifestly) preexist the Veteran's 1975 entrance into military service?  When answering this question, please consider that the Veteran underwent a right medial meniscectomy in July 1972, and the June 1976 complaint of pain that was attributed to his pre-service right knee operation.  

After answering this question, the examiner should answer either question i) or ii) below, as appropriate:

i) If the right knee disability did not clearly and unmistakably preexist his 1975 entrance into military service, then:

a) is it at least as likely as not (that is, a probability of 50 percent or greater) that the right knee disability originated during, or is etiologically related to, his service?  Please consider the in-service complaint of knee pain in June 1976 that was attributed to his pre-service right knee operation.  

c) is it at least as likely as not (that is, a probability of 50 percent or greater) that the right knee disability was caused or aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) by his service-connected left knee disability?

ii) If the right knee disability did clearly and unmistakably preexist his 1975 entrance into military service, is it clear and unmistakable (obvious, manifest, and undebatable) that the right knee disability was not aggravated during his service?  

2.  Obtain the following opinion from a VA psychiatrist or pulmonologist.  If the examiner determines that a physical examination of the Veteran is required in order to render the following opinion, such an examination should be scheduled.  After reviewing the Veteran's claims file, the examiner should address whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's OSA was caused or aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) by his service-connected depression.  

The examiner should discuss the December 2014 opinion of Dr. Jabbour suggesting a connection between OSA and an acquired psychiatric disability, and all relevant medical literature, including the article entitled "Association of Psychiatric Disorders and Sleep Apnea in a Large Cohort", when rendering this opinion.  

3.  Then, readjudicate the issues of entitlement to service connection for a back disability, a right knee disability, and OSA.  If the benefits sought are not granted to the Veteran's satisfaction, furnish the Veteran and his representative a Supplemental Statement of the Case and afford the Veteran with an opportunity to respond.  Thereafter, if in order, return the case to the Board for further appellate action.  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


